Knowlton, J.
At a former hearing of this case it was held that there was evidence tending to charge the defendant with liability for the accident which happened to the plaintiff. Baker v. Tibbetts, 162 Mass. 468. At a second trial, before a jury, at which these exceptions were taken, there was evidence for the plaintiff upon each of the points referred to in the opinion of this court as grounds of recovery against the defendant. While there was much contradiction in regard to the question whether Stearns, the defendant’s agent, invited the plaintiff to the place of danger immediately before the accident, there was direct evidence to warrant answering it in the affirmative. It was undisputed that Stearns rightly acted1 as agent for the defendant in-making the lease, and there was evidence tending to show, on the grounds stated in our former opinion, that in a legal sense he represented the defendant in what he said and did in regard to the removal of the bisulphide of carbon.
The evidence of his conduct subsequently to the accident, as well as before it,, taken in connection with his admitted authority to execute the lease, and with the evidence of ratification by the defendant, and with his denial that he made an agreement with Sherman to remove any articles from the basement, was competent as tending to show his relation to the business of removing the bisulphide of carbon.

Exceptions overruled.